                                                            1   DARREN T. BRENNER, ESQ.
                                                                Nevada Bar No. 8386
                                                            2   JAMIE K. COMBS, ESQ.
                                                                Nevada Bar No. 13088
                                                            3   AKERMAN LLP
                                                                1635 Village Center Cir. Suite 200
                                                            4   Las Vegas, NV 89134
                                                                Telephone: (702) 634-5000
                                                            5   Facsimile: (702) 380-8572
                                                                Email: darren.brenner@akerman.com
                                                            6          jamie.combs@akerman.com
                                                            7   Attorneys for Plaintiff Bank of America, N.A.,
                                                                Successor by Merger to BAC Home Loans Servicing,
                                                            8
                                                                LP, f/k/a Countrywide Home Loans Servicing, LP
                                                            9

                                                           10                                 UNITED STATES DISTRICT COURT

                                                           11                                        DISTRICT OF NEVADA
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           12
                                                                BANK OF AMERICA, N.A., SUCCESSOR BY                    Case No.:      2:16-cv-00508-RFB-EJY
                  1635 Village Center Cir., Suite 200
                     LAS VEGAS, NEVADA 89134




                                                           13   MERGER    TO  BAC     HOME    LOANS
AKERMAN LLP




                                                                SERVICING, LP, FKA COUNTRYWIDE
                                                           14   HOME LOANS SERVICING LP,                               STIPULATION AND ORDER To Extend
                                                                                                                       Deadline To File Joint Pretrial Order
                                                           15
                                                                                              Plaintiff,
                                                           16                                                          [SECOND REQUEST]
                                                                vs.
                                                           17
                                                                MESA AND VALLA AT MOUNTAIN'S EDGE
                                                           18   HOMEOWNERS' ASSOCIATION; PREMIER
                                                           19   ONE HOLDINGS, INC.; LJS&G, LTD., D/B/A
                                                                LEACH JOHNSON SONG & GRUCHOW;
                                                           20   KUIHUA WANG; and WANBIAO LI,

                                                           21                                 Defendants.
                                                           22            Plaintiff Bank of America, N.A., successor by merger to BAC Home Loans Servicing, LP,f/k/a
                                                           23   Countrywide Home Loans Servicing, LP (BANA), Mesa and Valla at Mountain's Edge Homeowners'
                                                           24   Association (Mesa and Valla), Premier One Holdings, Inc. (Premier), Kuihua Wang (Wang), and
                                                           25   Wanbiao Li (Li) stipulate and request the court to extend the deadline to file the joint pretrial order by
                                                           26   one additional day, to August 16, 2019.
                                                           27

                                                           28

                                                                                                                   1
                                                                49850555;1
                                                            1            The parties attended a status hearing/hearing on summary judgment motions on August 2,

                                                            2   2019. The court denied the competing motions, and ordered the parties to submit a joint pretrial order

                                                            3   by August 12, 2019.

                                                            4            The parties are diligently working on completing the joint pretrial order, but request an

                                                            5   additional one day, through August 16, 2019, to finalize the proposed revisions and confirm all

                                                            6   parties' and witnesses' availability for the dates proposed.

                                                            7   AKERMAN LLP                                          TYSON & MENDES, LLP
                                                            8
                                                                /s/ Jamie K. Combs                                   /s/ Margaret E. Schmidt
                                                            9   DARREN T. BRENNER, ESQ.                              THOMAS E. MCGRATH
                                                                Nevada Bar No. 8386                                  Nevada Bar No. 7086
                                                           10   JAMIE K. COMBS, ESQ.                                 MARGARET E. SCHMIDT
                                                                Nevada Bar No. 13088                                 Nevada Bar No. 12489
                                                           11   1635 Village Center Cir., Suite 200                  3960 Howard Hughes Parkway, Suite 600
                                                                Las Vegas, Nevada 89134                              Las Vegas, NV 89169
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           12
                                                                                                                     Attorneys for Mesa and Valla at Mountain's
                  1635 Village Center Cir., Suite 200




                                                                Attorneys for Plaintiff Bank of America, N.A.
                     LAS VEGAS, NEVADA 89134




                                                           13                                                        Edge Homeowners' Association
AKERMAN LLP




                                                           14   MORRIS LAW CENTER
                                                           15

                                                           16   /s/ Timothy A. Wiseman
                                                                SARAH A. MORRIS, ESQ.
                                                           17   Nevada Bar No. 8461
                                                                TIMOTHY A. WISEMAN, ESQ.
                                                           18   Nevada Bar No. 13786
                                                                5450 W. Sahara Ave., Suite 330
                                                           19   Las Vegas, Nevada 89146
                                                           20
                                                                Attorneys for Defendant Premier One Holdings,
                                                           21   Inc.; Kuihua Wang; and Wanbiao Li

                                                           22                                                           IT IS SO ORDERED.

                                                           23                                                        ________________________________
                                                                                                                      ______________________________________
                                                           24                                                        RICHARD     F. BOULWARE,
                                                                                                                      UNITED STATES              II
                                                                                                                                       DISTRICT COURT  JUDGE
                                                                                                                      2:16-cv-00508-RFB-GWF
                                                                                                                     UNITED    STATES DISTRICT JUDGE
                                                           25
                                                                                                                     DATED this 16th day of August, 2019.
                                                           26                                                         DATED:_______________________________

                                                           27

                                                           28

                                                                                                                    2
                                                                49850555;1
